Citation Nr: 1512511	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-34 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 16, 2012.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from February 1980 to January 1982. 

This appeal initially came to the Board of Veterans' Appeals (Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which denied service connection for PTSD.  

During the pendency of the appeal, the RO awarded service connection for PTSD in a November 2009 rating decision, and assigned an initial disability rating of 10 percent, effective from December 31, 2003.  In April 2013, the RO increased the Veteran's rating to 100 percent effective from May 16, 2012.

In January 2014, the Board assigned an initial evaluation of 30 percent for PTSD prior to May 16, 2012.

The Veteran appealed the January 2014 Board decision to the Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a Joint Motion for Partial Remand and vacated only that portion of the Board's January 2014 decision that denied entitlement to an initial rating in excess of 30 percent for PTSD prior to May 16, 2012.

The Board observes, that the Veteran's attorney submitted additional evidence and argument in February 2015 without a waiver of RO consideration.  The Board notes however, as this case is being remanded for additional development.  The AOJ will have the opportunity to review the evidence in the first instance.

The Board has not only reviewed the Veteran's physical claims file, but also the files on "Virtual VA" and Veterans Benefits Management System (VBMS) to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if any action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to an initial rating in excess of 30 percent for PTSD prior to May 16, 2012.

In October 2014, the Court remanded the portion of the Board's January 2014 decision which denied entitlement to an initial rating in excess of 30 percent for PTSD prior to May 16, 2012.  The Court found that remand was necessary so the Board may provide an adequate statement of reasons or bases as to whether the Veteran's PTSD warranted a rating in excess of 30 percent.  Furthermore, the Court noted that the Board should ensure all efforts are made to obtain all identified treatment records.  In this regard, treatment records from Columbia County Mental Health Center dated from 1987 to at least 1994; and from April 2011 to present; as well as treatment records from Dr. Gilly beginning from October 1, 2003 to present need to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(1) by having the Veteran submit authorizations to obtain records from the following providers noted in the October 2014 Joint Motion:

Columbia County Mental Health Center - treatment records dated from 1987 to at least 1994; and from April 2011 to the present.

Treatment records from Dr. Gilly - beginning October 1, 2003 to present.

2.  Once authorizations have been submitted, attempt to obtain all relevant treatment records regarding the Veteran's claim for an initial rating in excess of 30 percent for PTSD prior to May 16, 2012.  

Make at least two attempts to obtain these records.  All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case that addresses all evidence added to the record since the April 2013 SSOC, and afford the appropriate period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

